878 F.2d 1430Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Darl DECKERHOFF, Plaintiff-Appellant,v.James REYNOLDS, Supervisor Parole, Michael Sowha, ProbationOfficer, Defendants-Appellees.
No. 89-6502.
United States Court of Appeals, Fourth Circuit.
Submitted May 9, 1989.Decided July 5, 1989.

Richard Darl Deckerhoff, appellant pro se.
Robert Harkness Herring, Jr., Office of the Attorney General of Virginia, for appellees.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Richard Darl Deckerhoff appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Deckerhoff v. Reynolds, C/A No. 88-428-R (E.D.Va. Dec. 5, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.